   Case 6:21-cv-00289-JCB Document 1 Filed 07/27/21 Page 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


JESUS CHRIST OPEN ALTAR                        §
CHURCH, LLC                                    §
     Plaintiff,                                §   CIVIL ACTION NO. _________
vs.                                            §
                                               §
CITY OF HAWKINS, ALIVIN FLYNN,                 §   JURY DEMAND
DONNAJORDAN, MIKE MAYBERRY,                    §
TOM PARKER, HOWARD COQUAT,                     §
WAYNE KIRKPATRICK, NORMAN                      §
OGLESBY, CODY JORGENSON AND,                   §
STEPHEN LUCAS,                                 §
Defendants.                                    §

                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COME NOW Defendants CITY OF HAWKINS, TEXAS, ALVIN FLYNN, DONNA

JORDAN, MIKE MAYBERRY, TOM PARKER, HOWARD COQUAT, WAYNE

KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON and STEPHEN LUCAS, and

file this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446, and in support

thereof, would show the Court the following:

       1.      On or about July 8, 2021, Plaintiff filed its “Plaintiff’s First Amended Original

Petition” in the 402nd Judicial District Court of Wood County, Texas, Cause No. 2021-300,

naming CITY OF HAWKINS, TEXAS, ALVIN FLYNN, DONNA JORDAN, MIKE

MAYBERRY, TOM PARKER, HOWARD COQUAT, WAYNE KIRKPATRICK, NORMAN

OGLESBY, CODY JORGENSON and STEPHEN as Defendants. Some of the Defendants

were served with the First Amended Original Petition and process on or about July 19,



Notice of Removal                                                                    Page 1 of 5
   Case 6:21-cv-00289-JCB Document 1 Filed 07/27/21 Page 2 of 5 PageID #: 2




2021. The Defendants appeared and answered in the state court action on July 27, 2021.

       2.      Grounds for Removal. Some of Plaintiff’s claims against Defendants are

based upon claims for alleged deprivation of constitutional rights, actionable under the

auspices of 42 U.S.C. §1983, which states in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person
       within the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . .

42 U.S.C. §1983. Specifically, Plaintiff alleges that it has suffered a violation of its First

Amendment rights. See First Amended Petition, ¶ IV.04. Plaintiff alleges the following:

       “The Church by establishing on its own property the sign “Jesus Welcome
       [sic] you to Hawkins” in exercising its constitutional rights of freedom of
       speech and freedom of religion is protected by law. Such rights shall not be
       interfered by any individual or entities. The City of Hawkins’ unlawful seizure
       of such sign constitute a violation of the Church’s First Amendment rights.
       The Church sues the Defendants jointly and severally liable for knowingly
       violating the Church’s First Amendment rights.”

See First Amended Petition, ¶ IV.04. Consequently, this Court has federal question

jurisdiction over Plaintiff’s constitutional claims pursuant to 28 U.S.C. §1331 which grants

district courts jurisdiction over “all civil actions arising under the Constitution, laws, or

treaties of the United States.” Further, this Court has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

       3.      Compliance With Removal Statutes. Defendants have complied with the

requirements for removal set forth in 28 U.S.C. §1446(b). Plaintiff filed its Original Petition

on June 28, 2021 (Exh. B); Plaintiff filed its First Amended Petition on July 8, 2021 (Exh.

C); and citations for all Defendants were issued by the Wood County District Clerk’s office

Notice of Removal                                                                   Page 2 of 5
     Case 6:21-cv-00289-JCB Document 1 Filed 07/27/21 Page 3 of 5 PageID #: 3




on July 14, 2021 (Exh. D).        Most of the Defendants were served with a citation and

Plaintiff’s First Amended Petition on Monday, July 19, 2021. No Defendant was served

with the citation and/or the First Amended Petition before July 19, 2021. Defendants filed

their Answer (Exh. E) and their Jury Demand (Exh. F) in state court on July 27, 2021.

Wednesday, August 18, 2021, is the 30th day following service of the citations that were

served on some of the Defendants. Accordingly, this Notice of Removal, filed on July 27,

2021, is timely.

4.      Consent. All Defendants consent to the removal of this civil action to federal court.

5.      Pursuant to Local Rule CV-81, Defendants provide the following information:

        a.     List of Parties:

               Plaintiff:            JESUS CHRIST OPEN ALTAR CHURCH, LLC

               Defendants:           CITY OF HAWKINS, TEXAS
                                     ALVIN FLYNN
                                     DONNA JORDAN
                                     MIKE MAYBERRY
                                     TOM PARKER
                                     HOWARD COQUAT
                                     WAYNE KIRKPATRICK
                                     NORMAN OGLESBY
                                     CODY JORGENSON
                                     STEPHEN LUCAS

        b.     Attachments:

                       1.    Civil Cover Sheet
                       2.    Certified Copy of State Court Docket Sheet (Ex. A)
                       3.    Plaintiff’s Original Petition (Ex. B)
                       4.    Plaintiff’s First Amended Petition (Ex. C)
                       5.    Citations and Process issued Defendants (Ex. D)
                       6.    Defendants’ Original Answer and Defenses (Ex. E)
                       7.    Defendants’ Jury Demand (Ex. F)




Notice of Removal                                                                  Page 3 of 5
   Case 6:21-cv-00289-JCB Document 1 Filed 07/27/21 Page 4 of 5 PageID #: 4




       c.      List of Attorneys to date:

               Counsel for Plaintiff:

                      William R. Power
                      1370 State Highway 276
                      Emory, Texas 75440
                      (903) 570-0785
                      powerlaw2020@gmail.com

               Counsel for Defendants:

                      Darren K. Coleman
                      State Bar No. 04558570
                      BOON CALK ECHOLS COLEMAN & GOOLSBY, P.L.L.C.
                      1800 N.W. Loop 281, Suite 303
                      Longview, Texas 75604
                      903.759.2200
                      903.759.3306 Facsimile
                      darren.coleman@boonlaw.com

       d.      A jury demand was made in the State Court action by Defendants and, as
               part of its removal, Defendants make demand for a jury.

       e.      This case is being removed from the 402nd Judicial District Court of Wood
               County, Texas, cause number 2021-300. The address of the state court is
               as follows: P O Box 1707,Quitman, Texas 75783-1707




Notice of Removal                                                             Page 4 of 5
   Case 6:21-cv-00289-JCB Document 1 Filed 07/27/21 Page 5 of 5 PageID #: 5




                                              BOON CALK ECHOLS COLEMAN
                                                  & GOOLSBY, P.L.L.C.
                                              1800 N.W. Loop 281, Suite 303
                                              Longview, Texas 75604
                                              903.759.2200
                                              903.759.3306 Facsimile


                                              /s/ Darren K. Coleman
                                              DARREN K. COLEMAN
                                              State Bar No. 04558570
                                              darren.coleman@boonlaw.com
                                              Lead Attorney

                                              ATTORNEYS FOR DEFENDANTS
                                              CITY OF HAWKINS, ALVIN FLYNN, DONNA
                                              JORDAN, MIKE MAYBERRY, TOM
                                              PARKER, HOWARD COQUAT, WAYNE
                                              KIRKPATRICK, NORMAN OGLESBY, CODY
                                              JORGENSON AND STEPHEN LUCAS


                               CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing instrument was served upon Plaintiff’s

counsel of record, as listed below, in the above entitled and numbered cause on July 27,

2021, in the following manner:

        X      Via Electronic Mail (at powerlaw2020@gmail.com) and

        X      Via CM/RRR: 7017 0190 0000 4789 8418
               certified U.S. Mail at the following address:

               William R. Power
               1370 State Highway 276
               Emory, Texas 75440

                                              /s/ Darren K. Coleman
                                              DARREN K. COLEMAN




Notice of Removal                                                                Page 5 of 5
